Saxe, J.,
dissents in a memorandum as follows: I would affirm the denial of defendant’s motion for summary judgment. I do not dispute the rule that absent proof of the negligent application of wax or polish, the mere assertion that a floor is slippery by reason of its smoothness or polish does not give rise to an inference of negligence (Pagan v Local 23-25 Intl. Ladies Garment Workers Union, 234 AD2d 37, 38 [1996]). However, here, not only did plaintiff Kudrov assert that she slipped and fell on a “shiny, slippery” floor in the south wing of the Port Authority Bus Terminal in Manhattan, but she also specifically stated, in opposition to the motion, that after she fell, the clothes she was wearing felt like they had wax all over them.
Had plaintiff been asked at her deposition whether she felt any substance on the floor or her clothing after falling, and had she answered in the negative, dismissal based upon the foregoing general rule would be appropriate (see Brandefine v National Cleaning Contr., 265 AD2d 441, 441-442 [1999] [“During her deposition, the injured plaintiff admitted that she felt no substance on the floor or her clothing after the fall”]). But, plaintiffs assertion that she could feel wax on her clothes after her fall permits the inference that an excessive amount of wax was applied, creating a triable issue as to whether defendant was negligent in its application of wax or buffing of the floor.
On this basis alone, I would affirm.